DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,261,715. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a method for oil recovery comprising a tubing string installed into an existing well creating a wellbore. Additionally, both teach a plurality of wellbore intervals isolated from one another along the well defined by isolation devices deployed in spaced-apart relation to each other within the annulus. Valve assemblies are installed in multiple wellbore intervals. The valve assembly comprising at least a first valve and a second valve. Each valve has at least one of an open configuration and a closed configuration and at least one of the first and second valves being elongated and configured such that the open configuration of the corresponding valve is a choked configuration. Both teach injecting a fluid into the tubing string to pass through at least one of the first valve or second valve.  Last, both teach determining an operational parameter and operating the at least one of the first valve or second valve to a select openness based on the operational parameter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32-36 and 38 are rejected under 35 U.S.C. 102(a)(10 as being anticipated by Murphree et al PG. Pub. 2016/0258280 (Murphree).
Regarding claim 32, Murphree discloses a method for oil recovery from an existing well (14) in which a tubing string (12) is installed, the well having a plurality of wellbore intervals isolated from one another by isolation devices (18a-18e) deployed in spaced-apart relation to each other within an annulus (20) defined between the tubing string and a wellbore (14)(Fig. 1), and where a valve assembly having at least a first valve (16b) and a second valve (16c) operable between an open configuration and a closed configuration is installed in multiple wellbore intervals (Par. [0023]; Fig. 1), the method comprising: determining at least one operational parameter comprising at least one property of a fluid, or at least one characteristic of the wellbore intervals, or a combination thereof; based on the at least one determined operational parameter (sensor 40 can sense change in temperature or pressure; Par. [0067]), for each wellbore interval, selectively operating the first valve and the second valve in the open or closed configuration to provide a selected openness for each valve assembly in the corresponding wellbore interval; and operating the well to have fluid pass through at least one of the first valve and the second valve between a surrounding reservoir and the tubing string at corresponding wellbore intervals and promote oil recovery (change in temperature or pressure by sensor can control actuation of the valve devices 44; Par. [0067]; Fig. 2). (Figs. 1-2).
Regarding claim 33, Murphree discloses injecting at least one injection fluid (injecting fluid 24 at multiple fracture initiation points; Par. [0024]; Fig. 1) down the tubing string to pass through at least one of the first valve and the second valve to enter the surrounding reservoir from the tubing string to promote oil recovery via at least one adjacent production well.
Regarding claim 34, Murphree discloses operating the well comprises recovering production fluid components that pass through at least one of the first valve and the second valve to enter the tubing string from the surrounding reservoir to form a combined production fluid within the tubing string. (recovering fluid produced from formation; Par. [0031]).
Regarding claim 35, Murphree discloses the step of producing the combined production fluid to surface via the tubing string. (Par. [0031]). It is inherent the produced fluids  are conveyed through a tubular.
Regarding claim 36, Murphree discloses the first and second valves (16b-16c) of the multivalve interval each comprise a corresponding valve housing (30) provided with a valve sleeve (32) slidably mounted therein and being shiftable to different positions to provide the open and closed configurations. (Fig. 2).
Regarding claim 38, Murphree discloses the change of the selected openness of each valve assembly is performed by shifting the sleeve (32) of at least one of the first and second valves (16b-16c). (Par. [0034]; Fig. 2).
Allowable Subject Matter
Claims 22-31 are allowed.
Claims 37 and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676